Opinion bv
Mr. Justice Potteb,
This case turned upon disputed questions of fact. Whether or not a proposition was made by the agent of the defendant to the agent of the plaintiff company. Whether or not it was made to him individually, or as representing the plaintiff. Whether or not the proposition ivas withdrawn before its acceptance. Was the acceptance in the terms of the offer as made ?
These questions were all submitted to the jury, in a clear and ample charge, which touched upon. every phase of the controversy. The assignments of error contain nothing which would be ground for a reversal of the judgment, and the argument upon hehalf of the appellant does not tend to sustain them. The verdict of the jury must be accepted as establishing the facts in accordance with the contention of the plaintiff. It cannot be said that the measure of damages laid down by the court included any speculative profits. The-jury were limited to the difference between the sum which it w'ould have cost the plaintiff company to manufacture and erect the material, and the price which the defendant agreed.to pay for it. The attention of the jury was called to the testimony bearing upon this point, and to the fact that the price of materials and labor had advanced before the time of performance. The court affirmed all the points which counsel for appellant presented, asking for special instructions to the jury. When the verdict is considered in the light of the evidence, it shows that the view taken by the jury was conservative.
The assignments of error are overruled and the judgment is affirmed.